DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 8-14-2020.
	Claims 1-4, 6, 9, 10, 13, 15, 16, 21, 25-28, 36-40 are pending in the instant application.
Claim Objections
Claim 4 is objected to because of the following informalities:  4 (c) and (d) appear to be redundant as they both recite the limitation “said small molecule is covalently bound to said aptamer”.  
Appropriate correction is required.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, 6, 9, 10, 13, 15, 16, 21, 25-28, 36, drawn to pharmaceutical compositions.
Group II, claim(s) 37-40, drawn to methods of treatment.
Applicants are additionally required to elect a single anticancer agent, or a single combination or subcombination thereof, as appropriate, with the elected Group (See, e.g., claims 2-4, 9, 10, 13).

Applicants are additionally required to elect a single cellular receptor, or a single combination or subcombination thereof, as appropriate, with the elected Group (See, e.g., claim 16).

Applicants are additionally required to elect a single cancer cell, or a single combination or subcombination thereof, as appropriate, with the elected Group (See, e.g., claims 21, 38-40).

Applicants are additionally required to elect a single aptamer, and when appropriate, accompanying SEQ ID No., or a single combination or subcombination thereof, as appropriate, with the elected Group (See, e.g., claims 25-28).

Applicants are additionally required to elect a single attachment or linkage type (covalent, non-covalent, via a linker…), or a single combination or subcombination thereof, as appropriate, with the elected Group (See, e.g., claims 4, 6).

The inventions listed in and within Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Claims 1-4, 6, 9, 10, 13, 15, 16, 21, 25-28, 36-40 are drawn to or encompass a plurality of organic, inorganic chemical and molecular structures, different target genes or regions, different nucleic acids, and/or nucleic acid sequences, and different and methods utilizing them.  The different structures, molecules, aptamers, target cells,  target molecules, target genes or regions, nucleic acid molecules or constructs, etc. claimed or utilized in the methods of use are functionally, chemically and structurally different and distinct.

	According to the guidelines in section (f)(i)(a) of annex B of the PCT Administrative Instruction, the special technical feature as defined by PCT Rule 13.2 shall be considered to be met when all the alternatives of a Markush group are of similar nature.  The instant therapeutic agents, target molecules, target sequences, molecular and chemical structures, etc. set forth in and/or encompassed by claims 1-4, 6, 9, 10, 13, 15, 16, 21, 25-28, 36-40 are considered to be each separate inventions for the following reasons:
	The different chemical or molecular structures, target regions of nucleic acid sequences, numerous nucleic acid constructs methods utilizing them, and their combinations and subcombinations do not meet the criteria of (A), common property or activity or (B)(2), art recognized class of compounds.  In the instant case, the different modulatory agents, chemical and molecular structures, target regions and/or nucleic acid molecules claimed, their combinations or subcombinations, etc. are structurally and chemically and biologically different and distinct, and the different products and the different biochemical or biomedical processes of use provide different biochemical and therapeutic outcomes to varying degrees, or provide different phenotypes, biochemical and/or biological effects.  Each member of the class cannot be substituted one for the other with the expectation that the same intended result would be achieved or measured.
	Further, the different Groups of compounds, therapeutic molecules, combinations of organic and inorganic molecules, and the myriad of possible constructs do not meet etc. is lacking and each target, product, or modulatory molecule is considered to constitute a special technical feature.  
Inventions comprising the different combinations of molecules encompassed by claims 1-4, 6, 9, 10, 13, 15, 16, 21, 25-28, 36-40 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combinations as claimed do not require the particulars of one subcombination as claimed because the presence of the claims, or different combinations within a single claim, and the combination of various and distinct molecules and/or combinations of subcomponents, ranging over a wide variety of unique sequences or structures, and many possible combinations of these various sequences or structures, and possibly in various subcombinations in claims 1-4, 6, 9, 10, 13, 15, 16, 21, 25-28, 36-40 is evidence that the details of the first subcombination are not required for patentability and vice versa.  The subcombination has separate utility such as probes, binding agents, or for providing treatment or diagnosis.
Furthermore, when two or more subcombinations are separately or alternatively claimed along with a claimed combination, the presence of each subcombination may be used as evidence that the combination does not require either subcombination for its patentability.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination of whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
1-25-2020
/JANE J ZARA/Primary Examiner, Art Unit 1635